               Case 19-11689-JTD          Doc 260      Filed 09/18/19      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

THG Holdings LLC, et al.,                              Case No. 19-11689 (JTD)
                                                       Jointly Administered
                       Debtors. 1
                                                       Re: D.I. 175

        NOTICE OF SUCCESSFUL BIDDER AND FILING OF ASSET PURCHASE
            AGREEMENT AND PROPOSED ORDER APPROVING SALE

               PLEASE TAKE NOTICE that on August 22, 2019, the United States
Bankruptcy Court for the District of Delaware (the “Court”) entered the Order Pursuant to
Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004,
6006 and 9007 and Del. Bankr. L.R. 2002-1 and 6004-1 (A) Approving Bidding Procedures for
the Sale of Substantially All Assets of Debtors; (B) Approving Procedures for the Assumption
and Assignment, Assignment of Designated Executory Contracts and Unexpired Leases; (C)
Scheduling the Auction and Sale Hearing; (D) Approving Forms and Manner of Notice of
Respective Dates, Times, and Places in Connection Therewith; and (E) Granting Related Relief
[D.I. 175] (the “Bidding Procedures Order”) 2 by which the Court approved procedures to
conduct a sale (the “Sale”) of certain assets (the “Purchased Assets”) free and clear of all liens,
claims, encumbrances, and other interests (other than the Assumed Liabilities) and conduct an
auction (the “Auction”) pursuant to section 363 of the Bankruptcy Code.

              PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures
Order, Cleveland Heartlab, Inc. (the “Purchaser”), a wholly owned subsidiary of Quest
Diagnostics Incorporated, submitted a bid for the Purchased Assets by the Bid Deadline.

                PLEASE TAKE FURTHER NOTICE that following negotiations with the
Purchaser, the Debtors have agreed upon the terms of the sale of the Purchased Assets to
Purchaser, and determined in consultation with the Consultation Parties that the Purchaser’s bid
is the highest and best bid for the Purchased Assets and designated Purchaser as the Successful
Bidder for the Purchased Assets.


1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC
        (5272); True Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management
        Solutions LLC d/b/a True Health Outreach (9424); Health Core Financial LLC d/b/a True Health
        Financial (6614). The Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas
        75034.
2
        Capitalized terms that are not otherwise defined herein have the meanings given to such terms in
        the Bidding Procedures Order.
              Case 19-11689-JTD        Doc 260     Filed 09/18/19    Page 2 of 2



               PLEASE TAKE FURTHER NOTICE that the Debtors received no other
Qualified Bids for the Purchased Assets.

              PLEASE TAKE FURTHER NOTICE that a copy of the fully executed asset
purchase agreement between the Debtors and the Purchaser is attached hereto as Exhibit A (the
“APA”).

              PLEASE TAKE FURTHER NOTICE that the proposed form of the order
approving the proposed Sale to the Purchaser is attached hereto as Exhibit B (the “Sale Order”).

             PLEASE TAKE FURTHER NOTICE that the Debtors will seek entry of the
Sale Order selling the Purchased Assets to the Purchaser pursuant to the APA at the Sale
Hearing scheduled for Friday, September 20, 2019 at 1:30 p.m. (prevailing Eastern Time).



Dated: September 18, 2019               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                        /s/ Daniel B. Butz
                                        Derek C. Abbott (No. 3376)
                                        Curtis S. Miller (No. 4583)
                                        Daniel B. Butz (No. 4227)
                                        Tamara K. Mann (No. 5643)
                                        Matthew O. Talmo (No. 6333)
                                        Paige N. Topper (No. 6470)
                                        1201 N. Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        dabbott@mnat.com
                                        cmiller@mnat.com
                                        dbutz@mnat.com
                                        tmann@mnat.com
                                        mtalmo@mnat.com
                                        ptopper@mnat.com

                                        Counsel to the Debtors and Debtors in Possession




                                               2
